Citation Nr: 1140454	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-16 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis, including as secondary to asbestos exposure.

2.  Entitlement to service connection for diabetes mellitus, including as secondary to asbestos exposure.

3.  Entitlement to service connection for hypertension, including as secondary to asbestos exposure.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to an initial compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to October 1980.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a February 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified in support of these claims during a hearing held at the RO before a Decision Review Officer in October 2009.  

Unfortunately, however, still further due process consideration is required before the Board can adjudicate the Veteran's pending claims of entitlement to service connection for diabetes mellitus, hypertension, and right ear hearing loss, as well as his claim of entitlement to an increased disability rating for left ear hearing loss.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

There is no competent evidence of record of tuberculosis related to the Veteran's service in the military.


CONCLUSION OF LAW

Tuberculosis was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter in October 2007, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, this letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this case, there is no persuasive evidence of a current diagnosis of tuberculosis, or any residuals thereof.  At the time of service separation, the Veteran was asymptomatic and during the years of treatment reports since service, the Veteran has made no reference to tuberculosis residuals.  As such, his current contentions are comparatively found to not be credible.  In the absence of persuasive evidence of a current disability, a VA examination is not necessary.    

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Service connection may also be granted for tuberculosis if it is shown to the requisite degree within three years from separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011)  



Analysis

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for tuberculosis, so this appeal must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran's available service treatment records show that the Veteran had a positive skin test for tuberculosis during his active military service.  However, the Veteran's service treatment records indicate that the Veteran's lungs and chest were normal upon evaluation at separation, and the separation examination report indicates that the Veteran was asymptomatic with regard to tuberculosis.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  

Likewise, post-service VA treatment records also are negative for evidence of treatment for or a diagnosis of a tuberculosis or any residuals thereof.  Of particular note, the Veteran testified at his hearing that he has not sought any treatment for tuberculosis since his service, and there is no medical evidence of any complaints related to his respiratory system since his service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

The Board also points out that the Veteran has sought treatment at the VA Medical Center since his service, but he has not reported a history of tuberculosis or any related complaints.  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran has active tuberculosis during or any residuals of tuberculosis as a result of his service in the military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to diagnose tuberculosis, or any residuals thereof, or provide a nexus opinion as to a cause of a disability.  Although clearly he is able to discuss what happened to him during service, the Veteran's conclusions of a residual disability or continuity of symptomatology in conjunction with this claim for benefits are discounted and not deemed credible in that he did not report related symptomatology upon medical treatment, during his many statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Given that he reported many other problems during post-service treatment, he certainly had the opportunity at those sessions to include tuberculosis as well.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

As there is a preponderance of evidence against his claim of entitlement to service connection for tuberculosis, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for tuberculosis is denied.


REMAND

The Board acknowledges that the Veteran had a VA audiological examination in December 2008 which showed that the Veteran's right ear hearing was normal for VA purposes under 38 C.F.R. § 3.385.  Nevertheless, the Veteran contends that his hearing loss is worse than currently evaluated and that his right ear hearing loss is sufficient to be considered impaired hearing for VA purposes.  Therefore, it remains unclear whether the Veteran's current right ear hearing loss hearing loss meets the threshold minimum requirements of § 3.385 to be considered a disability according to VA standards.  Consequently, additional clinical evaluation is needed to resolve this medical issue.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  The Board finds that the issue of entitlement to a initial compensable rating for left ear hearing loss is inextricably intertwined with the right ear service connection claim.  As such, adjudication of the issue is deferred pending completion of the action requested below.

The Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   As such, in order to effectively evaluate the Veteran's service-connected left ear hearing loss, more recent objective characterizations of this condition and its associated symptomatology are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the initial rating assigned for his disability, just after establishing his entitlement to service connection for it, VA must consider his claim in this context - which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the pendency of his appeal).  

Additionally, VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

The Board notes that the Veteran has not yet been afforded a VA examination that addresses the nature and etiology regarding his diabetes mellitus and hypertension.  In particular, the Veteran contends that his claimed disabilities are related to his military service.  In this regard, the Board notes that the Veteran contends that, even absent an acute event or injury during service, his service resulted in his current diabetes mellitus and hypertension; the Veteran asserted in his hearing before the DRO that his asbestos exposure during service caused his diabetes mellitus and hypertension.  The Veteran has been treated for diabetes mellitus and hypertension in the years following his military service, but there is no evidence that Veteran was treated for related symptomatology during his service.  The Veteran also contends that he has had continuity of symptomatology in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran's disabilities are related causally or etiologically to active service, including his asbestos exposure during service.  As a result, an additional VA examination would be useful in evaluating the appeal.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Therefore, additional clinical assessment and medical opinion is necessary to address the Veteran's claims of entitlement to service connection for diabetes mellitus and hypertension.  Accordingly, the Board finds that the Veteran should be afforded additional VA examinations in order to determine nature and etiology of the Veteran's diabetes mellitus and hypertension.  See McLendon, supra.  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected left ear hearing loss and the nature and extent of his claimed right ear hearing loss.

The claims file must be provided to the examiner(s) for review.  A complete history of noise exposure during and after active service should be obtained from the Veteran, if possible.  An audiological evaluation, including an audiogram and Maryland CNC speech recognition test, should be conducted.  The Veteran's pure-tone threshold averages and speech discrimination scores for both ears should be provided.  Based on a review of the Veteran's claims file and the results of his audiological examination, the examiner(s) is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran incurred right ear hearing loss as a result of active service or any incident of such service.  A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be provided, then the examiner(s) must explain why in his or her examination report.

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus and hypertension, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his diabetes mellitus and hypertension, if any, are related to his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3.  Following completion of the above, the RO should readjudicate the Veteran's claims.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


